                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                 Case No. 18-CR-31

KAREN TOMPKINS,

                  Defendant.
______________________________________________________________________________

                       SENTENCING MEMORANDUM
______________________________________________________________________________

       Karen Tompkins developed and organized a scheme to defraud the United States

government. The loss she caused runs into the hundreds of thousands of dollars, and the

loss calculated here is not an extrapolation. It is instead an extremely conservative

estimate supported by witness interviews. She prepared fraudulent returns herself. But

perhaps more significantly, she roped in and trained her co-conspirators. There can be

little doubt that Latoya Bush, for example, would never have appeared before this Court

if she had not been hired and trained by Karen Tompkins. Tompkins also exposed the

unsophisticated tax filers who trusted her, who came to her as an expert and deferred to

her, to potential liability.

       Tompkins was charged in four counts of a fourteen-count indictment and has pled

guilty to both conspiring to defraud the United States and to defrauding the United States

by preparing and filing with the IRS false tax returns.



            Case 2:18-cr-00031-PP Filed 03/11/19 Page 1 of 4 Document 95
        She is the most culpable perpetrator in a conspiracy to commit a serious crime. She

did all this for years. And she should, therefore, serve a term of imprisonment at the

bottom of, but within, the sentencing guidelines range.

   I.       Nature and Circumstances of the Offense

        As this Court is aware, Karen Tompkins led a scheme to defraud the United States

by artificially inflating tax refunds in exchange for kickbacks. She did so by exploiting the

Earned Income Tax Credit and diverting tax dollars from that program. Each of those

dollars counted in our collective ledger as a dollar given to a deserving working poor

person. To the most vulnerable among us. But because of Karen Tompkins, that was just

not true.

        There can be no doubt that the conspiracy was Tompkins’s show. According to the

Liberty Tax Services (“LTS”) franchise owner, Gurmeet Chawla, Tompkins had been the

manager of the 3929 N. Humboldt LTS location since it first opened. Tompkins trained

new employees on tax preparation rules and laws and, as Chawla put it, the “office [was]

totally handled by Karen.” Some of Tompkins’s trainees became tax return preparers (like

Shalonda Burns and Latoya Bush) and others were used to backfill fraudulent supporting

documents. For example, one witness, L.K., stated that Tompkins (and co-defendant Lori

Ann Stringfellow) directed her to create fraudulent “invoices” to support claimed false

(Schedule C) income that maximized the unearned Earned Income Credit. She stated she

received, from Tompkins (and Stringfellow) a stack of printed Schedule C returns and

was told by them to create income and expense invoices for each prepared tax return.



                                             2

            Case 2:18-cr-00031-PP Filed 03/11/19 Page 2 of 4 Document 95
L.K. was told by Stringfellow and Tompkins that L.K. would be paid $200 cash for each

income and expense invoice she created.

      Further, in support of the kickbacks at the heart of the conspiracy, in late January

2015, Tompkins asked L.K. to accompany a woman to the check cashing store next door

to the LTS branch. After cashing the tax refund check, the woman gave an envelope to

L.K. who subsequently gave it to Tompkins. Tompkins opened the envelope and gave

L.K. $200 from the envelope and thanked L.K. for her help.

      Tompkins knew the scheme was illegal, she conducted it for years, and she told

witnesses not to cooperate with law enforcement. A witness, K.G., told IRS Special Agent

Matthew Rech that Tompkins instructed K.G. she should not tell the IRS anything that

she may have heard or seen last year. There can be no doubt that Tompkins was in charge,

that she knew what was going on, that she profited from it, and that she is the most

culpable member of the conspiracy.

      Finally, as mentioned above, it is significant that conspiracy depends on the

Earned Income Credit. Because the conspiracy itself thereby threatens the fabric of one of

the United States’ largest and most important subsidies to the working poor. The IRS

estimates that between 21 percent to 26 percent of Earned Income Tax Credit claims are

paid in error. See EITC and Other Refundable Tax Credits, Fraud (available at

https://www.eitc.irs.gov/tax-preparer-toolkit/frequently-asked-

questions/fraud/fraud). While some of these errors are undoubtedly unintentional,

some, like those created by Tompkins and at her direction, were not. That is a tragic

misuse of resources that should be going to help people who truly need them.

                                            3

         Case 2:18-cr-00031-PP Filed 03/11/19 Page 3 of 4 Document 95
   II.       History and Characteristics of the Defendant

          Karen Tompkins has no criminal history, has an admirable work history, and has

out-of-state children and grandchildren. Little there distinguishes her from her fellow

white collar offenders. She is a sophisticated person who knew precisely what she was

doing. She has a college degree and had been a tax preparer for years before the

commencement of this scheme. She is fully culpable for her crime. Nothing about her

distinguishes her from an average white collar defendant; there is, therefore, no basis

upon which to vary from the sentencing guidelines range in this case that would not

apply in every case.

   III.      Restitution

          Tompkins led and directed the conspiracy and should be liable to the IRS for the

full restitution amount of $384,528. See 18 U.S.C. § 3663(a)(3) and USSG §5E1.1.

          Respectfully submitted at Milwaukee, Wisconsin, this 19th day of February, 2019

                                           MATTHEW D. KRUEGER
                                           United States Attorney

                                    By:    s/Benjamin Taibleson
                                           Benjamin Taibleson
                                           Assistant United States Attorney
                                           Office of the United States Attorney
                                           Eastern District of Wisconsin
                                           517 East Wisconsin Avenue, Room 530
                                           Milwaukee, WI 53202
                                           Telephone: (414) 297-1700
                                           Fax: (414) 297-1738
                                           benjamin.taibleson@usdoj.gov

                                              4

            Case 2:18-cr-00031-PP Filed 03/11/19 Page 4 of 4 Document 95
